Case 1:19-cv-21984-NLH-MJS Document 14 Filed 04/19/21 Page 1 of 2 PageID: 85



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   NATHANIEL PARKS,                       1:19-cv-21984 (NLH) (MJS)

                   Plaintiff,             MEMORANDUM OPINION & ORDER

         v.

   CFG HEALTH SERVICES, et al.,

                   Defendants.


APPEARANCES:

Nathaniel Parks
P.O. Box 1685
Pleasantville, NJ 08232

     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Nathaniel Parks is proceeding on an

amended complaint, ECF No. 6; and

     WHEREAS, the matter was administratively terminated under

Local Civil Rule 10.1 after mail sent to Plaintiff was returned

to the Court, ECF No. 9; and

     WHEREAS, Plaintiff submitted a change of address

notification, ECF No. 13; and

     WHEREAS, the Clerk shall be ordered to reopen the matter as

Plaintiff has submitted his current address; and

     WHEREAS, the Clerk shall also be ordered to resend the

Court’s March 22, 2021 Order and the transmittal letter
Case 1:19-cv-21984-NLH-MJS Document 14 Filed 04/19/21 Page 2 of 2 PageID: 86



explaining the procedure for completing United States Marshal

(“Marshal”) 285 Forms (“USM-285 Forms”) to Plaintiff; and

     WHEREAS the Court shall extend the time for service 90 days

from the date of this Order, Fed. R. Civ. P. 4(m),

     THEREFORE, IT IS on this       19th      day of April, 2021

     ORDERED that the Clerk shall reopen this matter; and it is

further

     ORDERED that the Clerk shall resend the Court’s March 22,

2021 Order, ECF No. 7, and the USM-285 Forms transmittal letter

to Plaintiff; and it is further

     ORDERED that that the time for service is extended 90 days

from the date of this Order, Fed. R. Civ. P. 4(m); and it is

finally

     ORDERED that the Clerk shall send Plaintiff a copy of this

Order by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
